Citation Nr: 1110101	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, and from December 1999 to April 2000.  He also had National Guard service from November 1999 to June 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In September 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a November 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, including as an aerospace mechanic. 

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent opinion evidence is, at least, evenly balanced on the question of whether such disability is related to in-service noise exposure.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 101(22), (24), 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Given the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24); 38 C.F.R. § 3.6.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.

Service treatment records from the Veteran's service in the Army National Guard indicate that, on audiometric testing in October 1988, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
10
25
45



The report of the examination for the Veteran's entrance into the Air Force National Guard in November 1998 indicates that, on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
35
40
LEFT
15
30
20
35
45

The Veteran's service treatment records for his National Guard service from November 1999 to June 2006 do not indicate any complaints or diagnoses relating to hearing loss.  

However, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (one meeting VA requirements for a hearing loss disability) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the fact that hearing loss was not noted during the Veteran's National Guard service from November 1999 to June 2006 does not necessarily preclude a finding of service connection.  

Post service, the Veteran was afforded a VA Compensation and Pension audiological evaluation in September 2007 by a VA audiologist.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
20
35
40
LEFT
20
15
25
35
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The audiologist stated the results showed a mild to moderately severe sensorineural hearing loss, bilaterally. 

The above audiometric results indicate that the Veteran currently has bilateral hearing loss to an extent recognized as a disability, pursuant to 38 U.S.C.A. § 3.385.  The remaining question, however, is whether the Veteran's hearing loss is medically related to service.

The Veteran contends that his hearing was damaged by National Guard service from November 1999 to June 2006, at which time he was exposed to loud noise as the crew chief of a military aircraft.  In this regard, the Board notes that the Veteran is competent to report a history of in-service noise exposure.  See, e.g. Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Also, while no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran's National Guard Report of Separation and Record of Service for the period of November 1999 to June 2006 shows that the Veteran served as an aerospace mechanic, which likely involved noise exposure.

Moreover, the record includes conflicting medical opinions on the question of whether there exists a nexus between a hearing loss disability and the Veteran's service. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

As noted, the opinion of the September 2007 VA audiologist was that the Veteran's hearing loss was less likely than not caused by military noise exposure.  The VA audiologist based this opinion on the findings that the Veteran's hearing test results at the time of his discharge from active service in May 1969 were normal, and that the Veteran stated that hearing loss had only been a problem for the past five years.  

The Veteran was afforded another VA Compensation and Pension audiological evaluation in October 2010 by the same VA audiologist who conducted the September 2007 evaluation.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
25
40
40
LEFT
15
15
25
40
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The audiologist stated the results showed a mild loss in the right ear from 3000 to 4000 hertz and a mild to moderate hearing loss in the left ear from 3000 to 4000 hertz.  This evidence again reflects a bilateral hearing loss to an extent recognized as a disability, pursuant to 38 U.S.C.A. § 3.385.

In this October 2010 report, the VA audiologist opined that, although it was within the realm of possibility that military acoustic trauma may have been the cause of the Veteran's current hearing loss, it was less likely than not the cause of his current hearing loss.  The audiologist explained that the Veteran's hearing at the time of separation from active duty in 1969 was normal bilaterally, and, in 1988, hearing was normal in the right ear, with a mild to moderate high frequency loss shown in the left ear, which was 20 years post service.  The audiologist also explained that, although the Veteran had service time in the Air Force National Guard and Army National Guard, there was only one documented period of active duty, which was from December 1999 to April 2000, and there were no test results from this period of service.  The audiologist further noted that the Veteran had worked for the railroad for 40 years, mainly as a clerk but on occasion in the field, per his report, and that, in 2007, the Veteran reported that he had noticed his hearing loss for only the past five years or so.  

In October 2010, the Veteran also underwent a VA ear, nose, and throat (ENT) Compensation and Pension examination by a VA physician.  After reviewing the claims file and examining the Veteran, the VA physician noted that the Veteran was having increasing problems with hearing, and that there were no significant historical happenings which might be contributors to this condition except noise exposure while in an Army construction battalion in Vietnam from 1966 to 1969, as a tank mechanic as a reservist in the National Guard, and as a reservist flight line mechanic for the U.S. Air Force.  The physician reviewed the 2007 audiogram and noted that there was a bilateral mid to high frequency neurosensory hearing loss, and the physician's diagnosis was hearing loss.  The physician opined that it was more likely than not that the Veteran's military noise exposure was a contributor to the demonstrated hearing loss that the physician was seeing at the time.

The Board finds that the above-cited opinion evidence is, at least, evenly balanced on the question of a whether there exists a nexus between a current hearing loss disability and the Veteran's service.

The Board finds the October 2010 opinion of the VA ENT physician to be at least as persuasive as those of the September 2007 and October 2010 VA audiologist.  While both examiners reviewed the claims file and provided rationales for their opinions, the ENT physician has a higher level of medical expertise regarding hearing loss.  Also, the ENT physician specifically considered the Veteran's recent National Guard service as a flight line mechanic-the service that the Veteran asserts exposed him to the loud noise that led to his current hearing loss-in formulating his opinion.

By contrast, in September 2007, the VA audiologist did not address at all the Veteran's assertion that his hearing loss was due to noise exposure as the crew chief on a military aircraft in National Guard service from November 1999 to June 2006.  Also, in October 2010, in explaining her opinion, the VA audiologist again reasoned that the Veteran's hearing at the time of separation from active duty in 1969 was normal bilaterally, and that, in 1988, hearing was normal in the right ear, with a mild to moderate high frequency loss in the left ear, which was 20 years post service, and, in determining that the Veteran's hearing loss was not likely related to service, again explained that, in 2007, the Veteran reported that he had noticed his hearing loss for only the past five years or so.  In this regard, the Board points out that five years before such examination would squarely place the onset of the Veteran's hearing problems coincident with his November 1999 to June 2006 service.  

Moreover, while, in October 2010, the VA audiologist stated that, with respect to the Veteran's subsequent National Guard service, there was only one documented period of active duty, which was from December 1999 to April 2000, and that there were no test results from this period of service, she did directly address the extent to which, if any, the Veteran's hearing loss was related to noise exposure experienced as an aerospace mechanic during his National Guard service from November 1999 to June 2006, as asserted by the Veteran.  

The Board therefore finds that the opinion of October 2010 VA ENT physician is entitled to, at least, the same probative weight as the medical opinions of the September 2007 and October 2010 VA audiologist.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


